DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Claims 1-17 in the reply filed on 06/24/22 is acknowledged. Claims 18-20 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected group, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 06/24/22.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-17 are rejected under 35 U.S.C. 103 as being unpatentable over Stone et al. (US 7,713,285) in view of Sullivan (US 2013/0096611).
Regarding claim 1, an invention relating to suture anchors, Stone discloses (Figs. 25-26) a device (600) for tissue repairs, comprising: an anchor body comprising a central shaft (602) and an outer surface having a fixation structure (620) for securing the anchor body in a bone hole (Col. 13, lines 63-66); a tip (604) having a first end (614), a second end (606), a longitudinal axis (A, see annotated figure below) extending between the first and second ends, and an opening or recess (612) extending transverse to the longitudinal axis for receiving a flexible member (Col. 13, lines 52-53), wherein the first end of the tip is separable from and connectable to the anchor body (Col. 14, lines 8-10); and a tensionable construct fixedly connected to the tip and comprising a flexible strand (S); wherein a portion (B, see annotated figure below) of the tip is positionable between two portions of the flexible strand (C, see annotated figure below) in a direction perpendicular to the longitudinal axis [i.e. the transverse axis of the opening or recess], and wherein the two portions of the flexible strand are configured to extend away from the second end of the tip (Fig. 26). However, Stone fails to disclose a tensionable construct fixedly connected to the tip and comprising a flexible strand defining two apertures at different locations along a length of the flexible strand, and a channel extending through the flexible strand and connecting the two apertures, for forming a splice and a loop with an adjustable perimeter adjacent the splice.

    PNG
    media_image1.png
    286
    701
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    309
    434
    media_image2.png
    Greyscale

In the same field of endeavor, which is suture anchors, Sullivan teaches (Figs. 3-5) a tensionable construct (99) fixedly connected to a tip [i.e. fixed by pulling portion of suture through splice region to secure tissue in desired location] and comprising a flexible strand (30) defining two apertures (D, see annotated figure below) at different locations along a length of the flexible strand, and a channel (39) extending through the flexible strand and connecting the two apertures, for forming a splice (33) and a loop [i.e. flexible strand structure after splice is created (Fig. 5)] with an adjustable perimeter adjacent the splice (Par. 0039 & 0041-0042)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Stone to have a tensionable construct fixedly connected to the tip and comprising a flexible strand defining two apertures at different locations along a length of the flexible strand, and a channel extending through the flexible strand and connecting the two apertures, for forming a splice and a loop with an adjustable perimeter adjacent the splice. Doing so would allow: the tension and/or location of the tissue may be altered after the tensionable knotless anchor is implanted; no knots to be tied in the suture during the repair or fixation procedure, which makes the procedure faster, easier, and less costly; the suture to be loaded or pre-loaded on the inside of the tensionable knotless anchor (Par. 0044-0047), as taught by Sullivan.
Regarding claim 2, Stone, as modified by Sullivan, discloses the device of claim 1. Stone further discloses wherein the two portions of the flexible strand are configured to be connected to one another in a region [i.e. the region including the opening or recess] between the portion of the tip and the second end of the tip, see annotated figure below.

    PNG
    media_image3.png
    281
    506
    media_image3.png
    Greyscale

Regarding claim 3, Stone, as modified by Sullivan, discloses the device of claim 2. Stone further discloses (Fig. 25) wherein the portion of the tip comprises a post (616), and wherein the flexible strand is configured to extend around a side (D, see annotated figure below) of the post closest to the second end [i.e. a side is closer than the most proximal end of the tip].

    PNG
    media_image4.png
    309
    412
    media_image4.png
    Greyscale

Regarding claim 4, Stone, as modified by Sullivan, discloses the device of claim 3. Stone further discloses wherein the two portions of the flexible strand are further configured to be connected to one another on a side of the post closest to the first end [i.e. closer to the first end than the second end] (Fig. 26).

Regarding claim 5, Stone as modified by Sullivan discloses wherein the channel through the flexible strand forms a coreless portion of the flexible strand [i.e. splice region through which suture passing device is threaded through, see Sullivan paragraph 0039].
Regarding claim 6, Stone, as modified by Sullivan, discloses the device of claim 1. Stone further discloses wherein the flexible strand is configured to extend through the anchor body (Fig. 26).
Regarding claim 7, Stone as modified by Sullivan discloses wherein the flexible strand further comprises the splice formed at the channel and the loop, wherein the loop is a knotless, tensionable, self-cinching loop with the adjustable perimeter [see Sullivan paragraphs 0041-0042 & 0051].
Regarding claim 8, Stone as modified by Sullivan discloses wherein when the knotless, tensionable, self-cinching loop is formed, two separate segments [i.e. two separate segments (E), see annotated figure below from Sullivan] of the flexible strand extend around the tip between the portion of the tip and the second end of the tip, see annotated figure from Stone below.

    PNG
    media_image5.png
    213
    414
    media_image5.png
    Greyscale

Regarding claim 9, Stone as modified by Sullivan discloses wherein the flexible strand further comprises a free end at a side opposite the fixed connection [i.e. a free end (32) opposite the fixed connection/splice, see Sullivan paragraph 0042].
Regarding claim 10, Stone as modified by Sullivan discloses wherein the splice and loop are formed by threading the free end of the flexible strand through the channel of the flexible strand, wherein the loop formed is a knotless, tensionable, self-cinching loop with the adjustable perimeter, and wherein the free end of the flexible strand forms a tensioning suture limb for reducing the perimeter of the knotless, tensionable, self-cinching loop [see Sullivan paragraphs 0041-0042].
Regarding claim 11, Stone, as modified by Sullivan, discloses the device of claim 1. Sullivan discloses further comprising the flexible member held in the opening or recess (Col. 13, lines 52-53).
Regarding claim 12, Stone, as modified by Sullivan, discloses the device of claim 11. Stone further discloses wherein the flexible member is releasably attached to the tip [i.e. the suture can be passed through the opening or recess to attach the suture to the tip and the suture can be pulled from one end to be released from tip (Col. 13, lines 52-53)].
Regarding claim 13, Stone, as modified by Sullivan, discloses the device of claim 1. Stone further discloses (Figs. 25-26) wherein the fixation structure on the outer surface of the anchor body comprises a thread (620; Col. 13, lines 63-64).
Regarding claim 14, Stone, as modified by Sullivan, discloses the device of claim 1. Stone further discloses wherein the tip and the anchor body are rotatable relative to one another when the first end of the tip is connected to the anchor body, such that the tip and the anchor body together form a swivel anchor (Col. 14, lines 22-29).
Regarding claim 15, Stone, as modified by Sullivan, discloses the device of claim 1. Stone further discloses wherein the opening or recess forms an eyelet that extends through the tip (Col. 13, lines 52-53).
Regarding claim 16, Stone, as modified by Sullivan, discloses the device of claim 1. Stone further wherein the first end of the tip is insertable into the anchor body (Figs. 25-26).
Regarding claim 17, Stone as modified by Sullivan discloses further comprising a passer device pre-loaded through the channel of the flexible strand, wherein both ends of the passer device are configured to extend through the anchor body [see Sullivan paragraph 0035 & 0039 and Figure 2].
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Chima Igboko whose telephone number is (571)272-8422. The examiner can normally be reached on Monday-Friday 9:00am-6:00pm.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Jackie Ho, at (571) 272-4696. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	
	/C.U.I/               Examiner, Art Unit 3771                                                                                                                                                                                         
/RICHARD G LOUIS/Primary Examiner, Art Unit 3771